EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended July 10, 2009 July 10, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.8% -0.9% -9.1% Class B Units -0.8% -0.9% -9.5% Legacy 1 Class Units2 -0.8% -0.9% -3.9% Legacy 2 Class Units2 -0.8% -0.9% -4.0% GAM 1 Class Units2 -0.7% -0.9% -2.4% GAM 2 Class Units2 -0.7% -0.9% -2.5% GAM 3 Class Units2 -0.7% -0.9% -3.2% S&P 500 Total Return Index3 -1.9% -4.3% -1.3% Barclays Capital U.S. Long Government Index3 1.7% 1.9% -10.0% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Soybean prices underwent a strong decline last week, finishing nearly 9% lower.Liquidations from commodity funds were the main driver behind moves.Prices in the corn and wheat markets dropped slightly as a result of favorable weather conditions in major U.S. farming regions. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The Japanese yen and U.S. dollar rose against most counterparts last week as renewed fears of continuing global financial turmoil caused speculators to liquidate emerging market positions. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Following elevated inventory reports, crude oil prices dropped nearly $7 per barrel last week, closing below $60 per barrel for the first time in almost two months.Speculators liquidated crude oil positions as higher inventory levels supported weak demand forecasts. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:A multitude of poor economic data led to declines in the U.S. S&P 500 and Japanese Nikkei 225 indices last week.Weak employment estimates, poor U.S. consumer sentiment, and declines in Japanese industrial production all played a role in moving the equity markets lower. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
